DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the currently filed drawings are not black and white line drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,786,289. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 1, 10 and 18 of the instant claim do not require the thread component to be helical as the parent cases claims require it would be obvious to one of ordinary skill in the art to have the thread component be helical as threaded components are commonly formed as a helical structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garamszegi (US 2012/0150239).
 	Regarding claim 1, Garamszegi discloses a system for maximizing connection strength between two interacting elements (figures 17a-17C), comprising a first interacting element (1410, figure 17a) including a body component (see figure below) and a thread component (1412), wherein the thread component has an upper thread surface (1413, figure 17B), a lower thread surface (1414), an outer thread surface (1416), and the thread component is positioned at least partially around a core body element (see figure below); a second interacting element (1315) including a thread receiving element (1312) configured to receive the thread component (figure 17a); and the thread component having a cross-sectional thread profile (figure 17C), wherein an outer lateral portion of the thread profile has a greater distance between the upper and lower thread surfaces in comparison to the distance between the upper and lower thread surfaces of an inner lateral portion of the thread (figures 17a-17C), thereby maximizing the connection strength between the two interacting elements (¶123-124).
 	Regarding claim 7, Garamszegi discloses the upper thread surface, lower thread surface, and outer thread surface form the profile of the thread component (figure 17B).
 	Regarding claim 8, Garamszegi discloses the thread profile of the thread component is larger near the termination end surface relative to the thread profile of the thread component near the origination end surface (figure 17B).
 	Regarding claim 9, Garamszegi discloses the thread receiving element includes an upper receiving surface (1368, figure 17C), an inner receiving surface (1311), and a lower receiving surface (1366), which together form a thread receiving profile (figure 17C), and the thread receiving profile is smaller near the receiving termination end relative to the receiving origination end of the thread receiving element (figure 17C).

Regarding claim 10, Garamszegi discloses a system for maximizing connection strength between two interacting elements (figures 17a-17C), comprising a first interacting element (1410, figure 17a) including a body component (see figure below) and a thread component (1412), wherein the thread component at least partially encircles the body component (figures 17a-17C), the thread component having a thread origination end (@1411) and a thread termination end (@1416); a second interacting element (1315) including a thread receiving element (1312) configured to receive the thread component (figure 17a), the thread receiving element having a receiving origination end (@1367) configured to permit entry of the thread component and a receiving termination end (@1311); the thread origination end having a cross-sectional area greater than a cross-sectional opening of the receiving origination end (figure 17C) or the receiving termination end having a cross-sectional opening less than a cross-sectional area of the thread termination end to impede continued rotation of the thread component with respect to the second interacting element (figures 17a-17C).
 	Regarding claim 16, Garamszegi discloses the thread component includes an upper thread surface (1413), an inner thread surface (1411), and a lower thread receiving surface (1414), which together form the thread profile (figures 17a-17C).
 	Regarding claim 17, Garamszegi discloses the thread profile of the thread component is larger near the termination end surface relative to the thread profile of the thread component near the origination end surface (figure 17a-17B).

    PNG
    media_image1.png
    400
    500
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775